Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-18-00648-CR

                                        In re Lawrence L. Cloud

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 3, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus in which he asks this court to release him

from custody and dismiss with prejudice his two underlying criminal cases. Relator is represented

by trial counsel below; therefore, he is not entitled to hybrid representation. Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means

relator’s pro se mandamus petition will be treated as presenting nothing for this court’s review.

See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                       PER CURIAM

Do not publish

1
 This proceeding arises out of Cause No. 2018CR7275 2018CR8315, styled The State of Texas v. Lawrence L. Cloud,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.